       Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 1 of 38




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND
                              BALTIMORE DIVISION


SHARYL THOMPSON ATTKISSON,
JAMES HOWARD ATTKISSON,
SARAH JUDITH STARR ATTKISSON,

      Plaintiffs,

v.                                            Civil Action No. 1:20-cv-68
                                              Hon. Richard D. Bennett
ROD ROSENSTEIN, SHAWN HENRY,
SEAN WESLEY BRIDGES, ROBERT
CLARKE, RYAN WHITE and UNKNOWN
NAMED AGENTS OF THE DEPARTMENT
OF JUSTICE, in their individual capacities,

      Defendants.




       PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO THE MOTION
           TO DISMISS OF DEFENDANTS ROSENSTEIN AND HENRY
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 2 of 38



                                       INTRODUCTION

       Plaintiff Sharyl Attkisson, an award-winning journalist—along with her husband and

child—have tried for years to pursue their significant and credible claims of illegal government

surveillance, but the U.S. Government has stonewalled them at every turn. Yet, despite the

Government’s repeated efforts to obfuscate and delay, the Attkissons detailed in their Complaint:

              Expert forensic computer analysis of the Attkissons’ computers, revealing that an

               unauthorized entity or entities gained remote access to the Attkissons’ computers

               for a prolonged period, and that one of the pathways by which the intrusions

               occurred were IP addresses controlled by the U.S. Government.

              Confirmation, via testimony, that the U.S. Government controlled the IP addresses

               identified in the Attkissons’ computers.

              The degree to which senior figures in the Department of Justice were concerned

               about, and took steps to block, Sharyl Attkisson’s reporting, as well as her use of

               confidential governmental sources;

              Many documented instances of abnormal, otherwise unexplained behavior of the

               Attkissons’ computer systems and devices.

       Nevertheless, despite these factual allegations, the Attkissons have been stymied because

the Government has blocked their every effort to identify the names of specific Government agents

who were directly involved in the unlawful surveillance of their computers. And the Government

has created so many and varied obstacles to litigation that the Attkissons have been prevented from

conducting meaningful discovery in order to identify these Government agents. Thus, the


                                                1
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 3 of 38



Government entity that is supposed to hold the responsible parties accountable is instead shielding

them and controlling the information the Attkissons need to identify them. Ultimately, the Fourth

Circuit—while expressing astonishment that the Government lawyers arguing the case refused

even to represent the John Doe defendants, Oral Argument at 21:26-24:02, Attkisson v. Holder,

925 F.3d 606 (4th Cir. 2019) (No. 18-677)—was forced to dismiss as to those defendants without

prejudice to refile when those defendants could be identified. Attkisson, 925 F.3d at 628.

       That day has now arrived.

       Plaintiffs’ investigator has interviewed Ryan White, a Government whistleblower (and

named Defendant). During this interview, White made the following significant assertions:

              White worked with defendants Sean Bridges (then a Secret Service agent) and the

               FBI’s Shawn Henry in Baltimore, reporting directly to defendant Rod Rosenstein.

              White and Agent Bridges were ordered to conduct various clandestine operations

               involving hacking computer systems, servers, emails, and phones.

              White and Agent Bridges were directly involved in the illegal surveillance of the

               Attkissons’ computers and the exfiltration of data.

              The rogue order to target the Attkissons came directly from Agent Henry and

               Rosenstein.

              Later, Agent Bridges and another federal agent were convicted of corrupt acts for

               their involvement in the Government’s notorious Silk Road Task Force, also based

               in Baltimore, in which corruption by federal agents was uncovered, resulting in the

               convictions of Bridges and another federal agent.


                                                 2
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 4 of 38



       This information—to be further developed during discovery—places the Government’s

repeated stonewalling of this case in a new and more nefarious light. It now appears that the

Government has been using procedural obstacles and motions to deliberately obfuscate and run

out the clock on this litigation despite the merits of the claims. The Government’s new 12(b)

motion, throwing up a laundry list of procedural objections—some bordering on the frivolous—

must be viewed in this context.

       This memorandum addresses each of the Government’s objections in turn. But the bottom

line is that the Attkissons now can identify at least some of the previously unnamed federal agents.

Moreover, they have obtained detailed whistleblower testimony to accompany their substantial

forensic evidence to support their claims. Thus, the Government must not be allowed to block the

Attkissons’ claims yet again. These claims clearly deserve full discovery and a trial in order to

finally address the merits of these claims once and for all.

I.     Issue Preclusion Does Not Bar the Attkissons’ Bivens Claim Because the Fourth
       Circuit’s Ruling Explicitly Did Not Address the John Doe Defendants.

       Issue preclusion, or collateral estoppel, bars the relitigation of legal or factual issues

previously litigated, actually determined, and necessarily decided in a prior case. Sedlack v.

Braswell Services Group, Inc., 134 F.3d 219, 224 (4th Cir. 1998) (citation omitted). However, in

applying the doctrine courts must above all protect litigants’ right to a full and fair opportunity to

litigate their claims. See Poku v. FDIC, No. RBD-08-1198, 2011 WL 334680 at *7–8 (D. Md. Jan.

31, 2011) (citing Ritter v. St. Mary’s College, 814 F.2d 986, 994 (4th Cir. 1987)).

       A party seeking to assert issue preclusion must establish that the issue to be precluded is

identical to the one previously litigated. “[C]changes in facts essential to the first judgment will

                                                  3
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 5 of 38



render collateral estoppel inapplicable in a subsequent action raising the same issues.” Montana v.

United States, 440 U.S. 147, 159 (1979). New factual allegations raised in a present suit that were

not alleged in prior litigation could not have been actually determined by a previous court. See

Hately v. Watts, 917 F.3d 770, 780 (4th Cir. 2019) (holding that a plaintiff’s claims, dismissed

without prejudice for failing to allege specific injuries, could not be estopped when he refiled with

new and specific allegations because the prior court “did not have an opportunity to pass judgment

on the sufficiency of the factual allegations at issue in the present case.”).

       In the Fourth Circuit, the Attkissons made two separate legal arguments regarding the

viability of their Fourth Amendment claim brought pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). First, they argued that the U.S. Supreme

Court’s decision in Ziglar v. Abassi, 137 S. Ct. 1843 (2017), did not prevent a Bivens claim against

defendants Eric Holder and Patrick Donahoe. Second, they argued that, “even if this Court were

to decide that the claims against Holder and Donahoe are an extension of Bivens and thus blocked

by Ziglar, the claims against the John Does should still proceed.” Brief of Appellants at 30 n.4,

Attkisson v. Holder, 925 F.3d 606 (4th Cir. 2019) (No. 18-1677).

       The Fourth Circuit only actually decided and necessarily determined that dismissal of a

Bivens remedy pursuant to Ziglar was proper “with respect to Holder and Donahoe.” 925 F.3d at

622 (emphasis added).1 Whether a plausible Fourth Amendment claim exists against the John Doe

defendants, however, remained unresolved and open to further factfinding. Id. at 628..



1
   Indeed, the Fourth Circuit opinion refers specifically and exclusively to the Bivens claim against
Holder and Donahoe no less than seven times over the course of its two-page discussion of the
issue. Attkisson v. Holder, 925 F.3d 606, 620–22 (4th Cir. 2019).
                                                   4
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 6 of 38



        While the Attkissons still believe the Fourth Circuit erred in its application of Ziglar to bar

the claims against Holder and Donahoe, they are not asking this Court to address that ruling or to

relitigate it. Instead, they are asking this Court to address the issue that the Fourth Circuit explicitly

did not rule on: the viability of a Bivens Fourth Amendment claim against the John Doe defendants

who were directly involved in the infiltration of the Attkissons’ computers.

        As discussed in more detail below, the issue of whether Ziglar forecloses a suit against

these newly identified Government agents who were directly involved in an unlawful search is a

very different question from the one the Fourth Circuit previously addressed. Holder and Donahoe

were heads of Government agencies and therefore could be thought to be making larger policy

choices of the sort that Ziglar sought to protect. In contrast, the direct acts of Government agents

to carry out an unlawful clandestine operation to infiltrate the Attkissons’ computer systems

implicate no overarching policy determinations at all.

        Because the Bivens/Ziglar analysis is highly fact-specific, “any changes in facts essential

to the judgment” renders the Fourth Amendment issue not identical to the one previously litigated.

Montana, 440 U.S. at 159. For example, in Tuttle v. Arlington County Sch. Bd., 195 F.3d 698, 704

(4th Cir. 1999), cert. dismissed, 529 U.S. 1050 (2000), an earlier suit had enjoined the School

Board from implementing its admissions program, in part because diversity was deemed not to be

a compelling government interest. 195 F.3d at 704. Yet, the court permitted the School Board to

re-raise this issue in a subsequent case concerning a new admissions policy. Id. As the court

recognized, because the underlying admissions policy was different from the original policy, the

issue was “hardly identical” to the issue decided in the previous case. Id.


                                                    5
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 7 of 38



       Likewise here, any determination regarding whether a Bivens claim is cognizable against

two agency heads is irrelevant to the issue now raised in this case: whether a Bivens claim is

cognizable against lower-level Government agents who were directly involved in committing the

unlawful search. Indeed, the Fourth Circuit holding rested on two grounds not present here. The

panel majority specifically stated that the claim before it presented a “new Bivens context” because

“Holder and Donahoe held much higher ranks than the line-level FBI agents sued in Bivens” and

because “the plaintiffs seek to hold high-level officials accountable for . . . policy-level decisions.”

Attkisson v. Holder, 925 F.3d 606, 621 (4th Cir. 2019). Such a discussion surely cannot be issue

preclusive with regard to the sorts of defendants named here.2

II.    The Attkissons’ Bivens Claim Is Cognizable Because They Are Suing Only the
       Particular Government Agents Who Conducted the Unlawful Search and None of the
       Factors Animating Ziglar v. Abassi Is Present Here.

       The Attkissons’ claim that the Government Defendants violated the Fourth Amendment of

the U.S. Constitution is simply Bivens for the digital era. In Bivens the complaint alleged that a

group of unidentified FBI agents, acting under claim of federal authority, entered an apartment

and conducted a warrantless search without probable cause. Bivens, 403 U.S. at 389. The U.S.



2
    Although the Fourth Circuit provided additional grounds for applying Ziglar to block the
Attkissons’ Bivens claim against Holder and Donahoe, 925 F.3d at 621, that discussion also cannot
provide the basis for issue preclusion in this case. Because the Fourth Circuit discussed those
grounds while applying Ziglar’s multi-factor test, it is impossible to tell whether any one factor,
standing alone, would have been enough to block the claim. Accordingly, no single finding can be
deemed essential to the judgment. See, e.g. In re Microsoft Corp. Antitrust Litig., 355 F.3d 322,
327-28 (4th Cir. 2004) (“[W]hen issue preclusion is considered in the context of two separate
litigations, … if a judgment in the prior case is supported by either of two findings, neither finding
can be found essential to the judgment.”); see also Hately, 917 F.3d at 779–80 (4th Cir. 2019)
(barring application of issue preclusion when the district court left open at least two possibilities
as to the reason for its prior dismissal).
                                                   6
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 8 of 38



Supreme Court allowed the plaintiff to recover damages from the responsible federal officials,

holding that the Fourth Amendment “guarantees to citizens of the United States the absolute right

to be free from unreasonable searches and seizures carried out by virtue of federal authority” and

that monetary damages may be obtained for violations of that guarantee. Id. at 392.

       The Attkissons’ Complaint is fundamentally identical. Here, the Attkissons contend that a

group of federal agents, likewise acting under federal authority, entered their computer systems

through electronic means and conducted warrantless surveillance in violation of the Fourth

Amendment. Accordingly, the claim here is just as serious as in Bivens, if not more so, and it fits

squarely within the Bivens framework, breaking no new legal ground. Thus, there is no reason not

to allow the Attkissons’ claim to at least move forward to the discovery phase.

       In Ziglar the U.S. Supreme Court made it absolutely clear that Bivens and cases like it

remain good law and that complaints raising individual Bivens-like claims for monetary damages

remain cognizable. Indeed, it is difficult to imagine how the Court could have been more explicit

that Bivens remains good law. The Court tackled the question head-on, stating firmly that “this

opinion is not intended to cast doubt on the continued force, or even the necessity, of Bivens in the

search-and-seizure context in which it arose.” Ziglar, 137 S. Ct. at 1856.

       Thus, although Ziglar resisted efforts to extend the Bivens remedy beyond its core contexts,

there can be no doubt that monetary claims against “individual officers for their alleged

‘overreach,’ in effectuating a ‘standard law enforcement operation’” remain available. Jacobs v.

Alam, 915 F.3d 1028, 1038 (6th Cir. 2019) (quoting Ziglar, 127 S. Ct. at 1861–62). Moreover, the

Ziglar Court made clear that particularly in claims involving searches and seizures, Bivens


                                                 7
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 9 of 38



provides useful “instruction and guidance to federal law enforcement officers.” Ziglar, 137 S. Ct.

at 1857. Indeed, given the sheer number of searches that law enforcement authorities conduct, such

guidance—and a remedy for overreach—are essential.

        A Bivens remedy for unlawful searches has become even more important in an era of

electronic surveillance. Certainly, if part of the purpose of Bivens is to provide “instruction and

guidance to federal law enforcement officers,” id., such instruction and guidance is especially

needed as those authorities have amassed radically expanded toolkits for conducting remote

searches through electronic means.3 Thus, a claim such as the one raised by the Attkissons is a

necessary, fact-bound application of Bivens that effectuates Fourth Amendment values in the

digital arena.

        Although Ziglar disfavors extending Bivens claims to novel contexts, the Attkissons’

claims do not raise the sorts of concerns the Ziglar Court identified. In particular, the Court denied

the heart of the plaintiff’s claim in Ziglar because, in three fundamental ways—none of which

applies here—the Ziglar complaint would have impermissibly extended Bivens.

        First, the complaint in Ziglar was not a suit brought by a single individual regarding a

single incident, as in Bivens. Instead, it was a massive challenge to U.S. detention policy on behalf

of hundreds of inmates. Because of the sheer scale of the complaint, the Court worried that “the

discovery and litigation process would either border upon or directly implicate the discussion and




3
   For that reason, there is certainly no basis for refusing to allow Bivens suits just because the
government search is electronic rather than physical. Cf, e.g., Gustafson v. Adkins, 803 F.3d 883,
886 (7th Cir. 2015) (permitting Bivens action to proceed in a case alleging that Government’s
installation of covert video surveillance equipment constituted an unconstitutional search).
                                                  8
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 10 of 38



deliberations that led to the formation of the policy in question.” 137 S. Ct. at 1860–61. According

to the Court, allowing such a suit “would require courts to interfere in an intrusive way with

sensitive functions of the Executive Branch.” Id. at 1861.

        Second, the complaint in Ziglar implicated core national security policies instituted at the

highest levels of the U.S. Executive Branch after the terrorist attacks on September 11, 2001. Id.

at 1860. As the Ziglar Court made clear, “respondents’ detention policy claims challenge the

confinement conditions imposed on illegal aliens pursuant to a high-level executive policy created

in the wake of a major terrorist attack on American soil.” Id. Thus, allowing a Bivens claim

challenging these policies would necessarily involve the judiciary in a review of fundamental

discretionary U.S. Executive Branch national security decisions. Given the significant separation-

of-powers concerns that a Bivens action would create in this context, the Ziglar Court refrained

from expanding Bivens in such a broad review of detention policy. As the Court stated, the

complaint challenges “major elements of the Government’s whole response to the September 11

attacks, thus of necessity requiring an inquiry into sensitive issues of national security.” Id. at 1861.

        Third, the Ziglar complaint sought broad-based institutional reform through an injunction

that would change U.S. detention policy. In contrast, Bivens had sought only monetary damages

on behalf of one individual to remedy a clearly defined violation of an established right.

        The Fourth Circuit interpreted Ziglar for the first time in Attkisson v. Holder, 925 F.3d 606,

621 (4th Cir. 2019). However, as discussed above, that decision addressed only the claims brought

against heads of federal agencies based on policy decisions that they made. The court did not

address how it would apply Ziglar to the potential claims against the John Doe defendants. Thus,


                                                   9
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 11 of 38



the Attkisson decision provides no guidance in this suit.

       In applying Ziglar to claims by lower-level Government officials, the approach of both the

Sixth and Ninth Circuits is instructive. In Jacobs v. Alam, 915 F.3d 1028, 1038 (6th Cir. 2019),

the Sixth Circuit ruled that Ziglar does not block “run-of-the-mill challenges to ‘standard law

enforcement operations’ that fall well within Bivens itself.” Accordingly, because plaintiff’s

claims were not “overarching challenges to federal policy in claims brought against top executives,

but…claims against three individual officers for their alleged ‘overreach,’” they were cognizable

under Ziglar. Id. at 1038 (quoting Ziglar, 137 S. Ct. at 1862). Similarly, in Lanuza v. Love, 899

F.3d 1019, 1028–30 (9th Cir. 2018), the Ninth Circuit allowed a Bivens claim to proceed precisely

because the claim at issue was not against high-level officials for discretionary policy decisions

they may have made, but was instead brought against an individual official for his own allegedly

unconstitutional actions. In addition, the claim did not seek to change Government policy in any

way, unlike in Ziglar. Accordingly, the court ruled that the Bivens claim was available.

       Likewise, at least some lower courts applying Ziglar have drawn precisely the distinctions

described above. Thus, discrete violations of clearly established rights that have previously been

recognized as cognizable Bivens claims can still proceed, while broad claims seeking new changes

to Executive Branch policy cannot. For example, in McLean v. Gutierrez, an Eighth Amendment

excessive force claim could proceed because it challenged “a single instance of misconduct rather

than any high level policies.” No. ED CV 15–275 –RGK (SP), 2017 WL 6887309, at *18-19 (C.D.

Cal. Sept. 28, 2017). As the judge noted, quoting Ziglar, “[i]ndividual instances of misconduct

‘due to their very nature are difficult to address except by way of damages actions after the fact.’”


                                                 10
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 12 of 38



Id. at *19 (quoting Ziglar, 137 S. Ct. at 1862). Because the case presented “a relatively simple

question of whether a federal official applied excessive force during his pat-down search against

plaintiff,” that claim could proceed. Id. Similarly, in Jerra v. United States, which also raised an

excessive force claim against prison guards, the district court recognized that Ziglar should not

foreclose the Bivens claim. No. 2:12–cv–01907–ODW, 2018 WL 1605563, at *6 (C.D. Cal. Mar.

29, 2018), appeal dismissed per stipulation sub nom. Jerra v. Magana, No. 18-55678, 2019 WL

2273662 (9th Cir. Feb. 13, 2019). The court observed that the claims at issue “involve[d] two

individual officers, and their individual actions—not large-scale government policies.” Id. The

claims also did “not implicate national security, executive policy, or the other largely political

concerns addressed in Ziglar.” Id. Finally, the claims asked for damages, rather than an injunction,

again distinguishing the case at issue from Ziglar. Jerra, 2018 WL 1605563, at *5.4

       As with these cases, the Attkissons’ claim implicates no U.S. Executive Branch policy at



4
    Post-Ziglar federal appellate cases refusing to permit a Bivens suit to proceed are all easily
distinguishable from the Attkissons’ claims. For example, the U.S. Supreme Court declined to
extend Bivens to a suit brought by a Mexican citizen for an injury on Mexican soil. See Hernandez
v. Mesa, 137 S. Ct. 2003, 2007 (2017). The Fourth Circuit declined to extend Bivens to a claim
brought against U.S. military officials operating under special regulations at a Naval installation
in Bahrain, also a very different context. See Doe v. Meron, 929 F.3d 153, 169 (4th Cir. 2019).
The Third Circuit declined to extend Bivens to a First Amendment claim against the Transportation
Security Administration (“TSA”) because airport security implicates “split-second” national
security decisions and because Congress had limited the scope of judicial review over TSA
decisions. See Vanderklok v. United States, 868 F.3d 189, 207–08 (3d Cir. 2017). The Second
Circuit declined to extend Bivens to an Equal Protection Clause claim brought by a military cadet
because Bivens claims are especially disfavored within the military context. See Doe v. Hagenbeck,
870 F.3d 36, 43–44 (2d Cir. 2017). And other appellate courts have declined to extend Bivens to
other non-Fourth Amendment contexts. See Liff v. Office of Inspector Gen. for U.S. Dep’t of Labor,
881 F.3d 912, 919 (D.D.C. 2018); González v. Vélez, 864 F.3d 45, 53–54 (1st Cir. 2017). None of
these decisions is apposite and none arises in the context of a government search of a private U.S.
citizen, which, like the Attkissons’ claim, is the precise scenario in Bivens itself.
                                                11
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 13 of 38



all. Instead, the Attkissons challenge an individual instance of governmental overreach committed

by a small number of federal officials. Certainly, if Government officials infiltrated the Attkissons’

computer systems without a warrant or exigent circumstances, then a clear Fourth Amendment

violation took place. A successful Bivens action would in no way involve the judiciary in second-

guessing large U.S. Executive Branch policies as the Ziglar case would have.

       In addition, the Attkissons’ Complaint does not challenge broad issues of U.S. national

security policy, as Ziglar did. Indeed, it is important to recognize that this is not a case challenging

the Government’s overall policy of trying to identify or prosecute those who leak confidential

governmental information. Such a claim, were it at issue, might well run afoul of Ziglar’s

separation-of-powers concerns by entangling the judiciary in a suit aiming to litigate a large-scale

discretionary policy decision. Instead, the Attkissons’ sole concern is the specific infiltration of

their computer systems to conduct warrantless surveillance. That infiltration, unless somehow

justified, is simply an unconstitutional search; no broad policy question need be resolved, and no

large-scale national security question is at stake.

       Finally, the Attkissons, like the plaintiff in Bivens, seek monetary damages. Thus, this is

not an institutional reform case like Ziglar that asks for a broad change in U.S. Executive Branch

policy going forward. It simply asks for compensation for a specific governmental violation of

clearly established Fourth Amendment rights.

       As noted above, the Fourth Circuit in its decision in Attkisson v. Holder, 925 F.3d 606 (4th

Cir. 2019), relied heavily on the fact that the Attkissons’ Complaint in that case named Holder and

Donahoe, who were agency heads, rather than the lower-level FBI agents who were the defendants


                                                  12
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 14 of 38



in Bivens itself. 925 F.3d at 621. Here, unlike in Attkisson v. Holder, the defendants are not officials

laying out policy goals; they are only those who actually ordered and conducted the infiltration of

the Attkissons’ computer systems or the resulting surveillance activity.5

       The Fourth Circuit in Attkisson also relied in part on the possible existence of other

statutory remedies as a reason not to permit the Attkissons’ Bivens claim to proceed against Holder

and Donahoe. 925 F.3d at 621–22. And while it is true that Ziglar noted that those plaintiffs might

have other avenues to address their detention claims, here, the only likely alternative statutory

claims are under the Electronic Communications Privacy Act (“ECPA”) or the Federal Tort Claims

Act (“FTCA”). As to the ECPA claims, the Government is asking this Court to dismiss the

Attkissons’ ECPA claims as well, so it is disingenuous to say that the ECPA provides a viable

alternative. As to the FTCA claims, the U.S. Supreme Court has explicitly rejected the idea that

the FTCA constitutes a viable substitute for Bivens. In Carlson v. Green, the Court held that

“the Bivens remedy, being recoverable against individuals, is a more effective deterrent than the

FTCA remedy against the United States.” 446 U.S. 14, 15 (1980). The Court also noted that it was

“‘crystal clear’ that Congress intended the FTCA and Bivens to serve as ‘parallel’ and




5
    The Government’s effort, Defs. Mot. Dismiss 7, to pretend that defendants Rosenstein and
Bridges qualify as the sort of high-ranking officials contemplated in Ziglar is laughable. In Ziglar,
the plaintiffs were suing the former Attorney General, former FBI Director, and former
Immigration and Naturalization Service Commissioner for large-scale antiterrorism policies they
had adopted with regard to entire classes of people. 137 S. Ct. at 1852–54. One could hardly
conceive of higher-level Government officials short of the President and his Cabinet officers. In
contrast, Rosenstein and Bridges were comparatively lower-level line employees within their
agencies, and they are not being sued for any policymaking role. Instead, they are only sued—and
will only be liable—to the extent that they themselves directly engaged in the unlawful infiltration
of the Attkissons’ computer systems.
                                                  13
           Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 15 of 38



‘complementary’ sources of liability.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001)

(quoting Carlson, 446 U.S. at 19–20). Because Ziglar explicitly approved Carlson as good law,

Ziglar, 137 S. Ct. at 1855, it is difficult to see how the possible existence of an FTCA claim could

possibly constitute a reason under Ziglar to deny a Bivens cause of action.6

           In short, the Attkissons’ Complaint simply presents a specific fact-bound application of

clearly established Fourth Amendment jurisprudence to hold lower-level Government officers

liable for monetary damages for their overreach in conducting law-enforcement activities. Nothing

about the case extends Bivens to a novel context, nor does the Complaint implicate the sort of

separation-of-powers concerns that animated Ziglar.

    III.      Because Warrantless Domestic Electronic Surveillance Clearly Violates Both the
              Fourth Amendment and the ECPA, any Claimed Defense on Qualified Immunity
              Grounds Is Wholly Unjustified.

           None of the defendants is entitled to claim qualified immunity because the acts alleged in

the Complaint violate clearly established rights under the Fourth Amendment and the ECPA.

Although the Government seems to want to use qualified immunity as a blanket absolute immunity

for almost any discretionary act by a governmental agent, the actual doctrine is much narrower.

Qualified immunity does not protect federal officials from money damages if a plaintiff pleads

facts showing (1) that the official violated a statutory or constitutional right, and (2) that the right



6
   Although there are other theoretically relevant statutes, such as the Computer Fraud and Abuse
Act, the Stored Communications Act, and the Foreign Intelligence Surveillance Act, it is not at all
clear that any of them apply here, and even if they did, they do not provide a remedy for the sort
of violation the Attkissons allege. Therefore, the mere existence of these statutes does not obviate
the need for a Bivens remedy. As the Ziglar Court explicitly recognized, a Bivens remedy is
especially needed in the search-and-seizure context because it provides useful “instruction and
guidance to federal law enforcement officers.” Ziglar, 137 S. Ct. at 1857.
                                                   14
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 16 of 38



was “clearly established” at the time of the challenged conduct. E.g., Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982); Doe v. Broderick, 225 F.3d 440, 446 (4th Cir. 2000).

       The first requirement is satisfied when a plaintiff alleges a deprivation of constitutional or

statutory rights, Broderick, 225 F.3d at 446, and courts must view the facts alleged in the light

most favorable to the injured party when determining if established law is violated, Tolan v.

Cotton, 572 U.S. 650, 655 (2014). As to the second requirement, a right is clearly established when

“every reasonable official would have understood that what he is doing violates that right.” Covey

v. Assessor of Ohio County, 777 F.3d 186, 195–96 (4th Cir. 2015) (citation omitted).

       The Fourth Amendment creates a clearly established right to be free from warrantless

searches, absent consent or exigency. See Groh v. Ramirez, 540 U.S. 551, 563–64 (2004); Covey,

777 F.3d at 196. Indeed, the right of all-American citizens to be free from unreasonable

government intrusion is at the “very core” of the Fourth Amendment. Kyllo v. United States, 533

U.S. 27, 31 (2001) (quoting Silverman v. United States, 365 U.S. 505, 511 (1961)). Moreover, the

Supreme Court has held that no reasonable officer could claim to be unaware of the “basic rule,

… that, absent consent or exigency, a warrantless search of a home is presumptively

unconstitutional.” Groh, 540 U.S. at 564; see also Gennusa v. Canova, 748 F.3d 1103, 1113 (11th

Cir. 2014) (“It has long been clear that even in sensitive cases involving domestic threats to

national security law enforcement officials need a warrant before electronically intercepting

private communications.”) (citing United States v. U.S. Dist. Court for the E. Dist. of Mich., 407

U.S. 297, 318–21 (1972)). Thus, there can be no plausible claim that the defendants in this case

did not know that they needed a warrant before conducting surveillance on the Attkissons.


                                                15
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 17 of 38



       Similarly, the ECPA establishes a clear right to be free from interceptions of electronic

communications. Section 2511(1)(a) of the ECPA makes it unlawful to “intentionally intercept[],

endeavor[ ] to intercept, or procure[ ] any other person to intercept or endeavor to intercept, any

wire, oral, or electronic communication . . .” 18 U.S.C. § 2511(1)(a). Intentionally accessing

computer storage and electronic communications without authority violates the ECPA. Steve

Jackson Games, Inc. v. U.S. Secret Service, 36 F.3d 457, 462 (5th Cir. 1994) (affirming a

judgement of damages to a plaintiff whose emails were seized in violation of the ECPA). Again,

there can be no plausible claim that law-enforcement officers conducting electronic surveillance

would not know the basic contours of the ECPA. Moreover, this case does not present novel factual

scenarios. Instead, conducting electronic surveillance without legal authority is precisely what the

ECPA is designed to prevent. No ambiguities of interpretation can save the defendants here.

       Presumably because there is no plausible argument for qualified immunity in this case, the

Government does not even try to argue that the allegations in the Complaint, if true, would

somehow not violate clearly established law. Instead, the Government aims to sidestep the

qualified immunity question altogether by bootstrapping what is actually a 12(b)(6) motion for

failure to state a claim into a qualified immunity argument.

       This is logically incoherent. The qualified immunity question is solely whether the facts

alleged in the Complaint, if true, constitute a violation of clearly established law of which

defendants should be aware. If so, then qualified immunity is unavailable. The question of whether

the plaintiff has made sufficient factual allegations to defeat a motion to dismiss under Rule

12(b)(6) is a wholly separate question and has nothing to do with qualified immunity.


                                                16
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 18 of 38



       But in any event, the Attkissons’ Complaint clearly satisfies the federal pleading standard.

Under Federal Rule of Civil Procedure 8, a complaint is sufficient so long as it provides “a short

and plain statement of the claim showing that the pleader is entitled to relief.” The U.S. Supreme

Court has repeatedly made clear that the complaint “need only ‘give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.’” E.g., Erickson v. Pardus, 551 U.S. 89,

93 (2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Johnson v.

City of Shelby, 135 S. Ct. 346, 347 (2014) (ruling that plaintiffs’ complaint was sufficient because

it “stated simply, concisely, and directly events that, they alleged, entitled them to damages ….”).

Moreover, when evaluating a Rule 12(b)(6) motion to dismiss, “a judge must accept as true all of

the factual allegations contained in the complaint.” Erickson, 551 U.S. at 94. Finally, the reviewing

court must make all reasonable inferences in favor of the plaintiff. E.g., E.I. du Pont de Nemours

& Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011) (quotation omitted). Thus, a court

should not grant a motion to dismiss unless the allegations relating to a specific claim are

completely conclusory, or the remaining factual allegations, taken as a whole, state no claim for

relief. See Tobey v. Jones, 706 F.3d 379, 386–87 (4th Cir. 2013).

       Applying these standards, it is clear that the Attkissons’ Complaint goes far beyond what

is required to survive a motion to dismiss under any reading of Rule 8. The Attkissons provide

specific factual details regarding the abnormal operation of their computers and related devices as

well as the voluminous and detailed conclusions of sophisticated computer forensic analysts

pointing to governmental intrusion and surveillance. Indeed, the Complaint clearly alleges facts

showing that an illegal intrusion occurred and that the intrusion was directly traced back to the


                                                 17
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 19 of 38



federal government by forensic evidence. In addition, they now have the statement of Government

whistleblower Ryan White describing the clandestine operation to hack into the Attkissons’

computer systems. When taken together and treated as true under the standard of Rule 12, these

specific, factual allegations reasonably establish that the Government Defendants violated the

Attkissons’ Fourth Amendment rights as well as their rights under the ECPA.

       The boilerplate admonishment that in evaluating a motion to dismiss all factual allegations

in a complaint must be treated as true is especially important in a case such as this one, where there

is little ability for the plaintiffs on their own to prove their claims without access to sufficient

discovery. Indeed, nearly all the evidence that the Attkissons will ultimately need to prove their

claims is currently in the hands of the Government. Therefore, requiring the Attkissons to satisfy

an overly burdensome pleading requirement would effectively allow Government officials to

insulate themselves from all accountability merely by withholding needed information and then

filing motions to dismiss to avoid ever having to disclose anything at all. As this Court has

recognized, the burden on the Attkissons at this stage of the litigation cannot be too heavy because

“a plaintiff may only have so much information at his disposal at the outset.” Robertson v. Sea

Pines Real Estate Cos., 679 F.3d 278, 291 (4th Cir. 2012).

       The Attkissons’ Complaint documents in full detail, for 20 pages, the history of events

concerning the illegal surveillance on their electronic devices as far back as April 2009 up until

the filing of the first Complaint in 2014. To begin, the Complaint alleges that reporter Sharyl

Attkisson produced a series of investigative journalism pieces critical of the federal government.

This reporting relied in part on information she obtained from Government whistleblowers. The


                                                 18
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 20 of 38



Complaint also provides many factual details regarding the Executive Branch’s general concern

about Government employees leaking inside information to the press, particularly on issues where

Government wrongdoing was being identified. More specifically, the Complaint alleges that

several sources with close ties to the intelligence community approached Ms. Attkisson privately

and informed her that the Government would likely monitor her electronically to identify her

confidential sources, and also to track her investigative reporting. Compl. ¶¶ 29, 52, 55.

       The Complaint also provides many examples of the erratic abnormal behavior of the

Attkissons’ various computers and devices, behavior that began shortly after the CBS reports at

issue began to air. These allegations too do not simply present legal conclusions, but instead list

instances of computers turning on and off on their own, alarm systems connected to the wireless

network making unexplained noises, drop-offs, interference, connectivity issues, a computer

completely self-destructing, and so on. Compl. ¶¶ 36, 38, 54, 69. The Complaint also alleges that

conventional solutions were ineffective to remedy the problems. Id. ¶¶ 38, 46.

       Next, the Complaint contains the expert conclusions of two computer forensic analyses

conducted on the Attkissons’ various devices. Id. ¶¶ 40–42, 66–68. Again, these analyses do not

offer mere legal conclusions. Instead, they provide extensive factual determinations that led these

experts to conclude that the Attkissons’ computer systems had indeed been infiltrated and that

unauthorized, remote, external surveillance had definitely occurred. The experts also concluded

that remote communication with the Attkissons’ system was executed through non-public

Government IP addresses controlled, and operated by the United States Postal Service. Id. ¶¶ 42,

84. According to the Complaint, the forensic analyses concluded that a communications channel


                                                19
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 21 of 38



was opened up between the referenced Government IP addresses and the Attkissons’ computer

system, establishing beyond doubt that a person or persons affiliated with the U.S. Government

was communicating directly with the Attkissons’ computer system on an ongoing basis. Id.

       Finally, the Attkissons now have the statements of a Government whistleblower who has

named names and confirmed that defendants Rosenstein, Bridges, and Henry were in fact the

specific Government officials directly involved in the infiltration of the Attkissons’ computers.

Thus, contrary to the Government’s assertion, the specific defendants named in this Complaint

were not “picked out of a hat.” Def. Mot. Dismiss 16. Rather, after being stonewalled by the

Government for years, the Attkissons have finally been able to identify some of the line officers

who were directly engaged in illegal surveillance against them. And so they have named them.

       These new whistleblower statements, on top of all the other factual allegations in the

Complaint, easily support a plausible inference that the defendants conducted illegal and

unconstitutional surveillance activity. Indeed, it is frankly difficult to imagine how any plaintiff

could possibly have provided more evidence of unconstitutional and illegal electronic surveillance

before discovery. For these reasons, there is absolutely no basis for dismissing the Attkissons’

Complaint, whether that dismissal is dressed up in the trappings of a qualified immunity argument

or is presented as a motion to dismiss for failure to state a claim.7



7
   The Government attempts to muddy the waters by claiming that the Attkissons’ Complaint is
somehow deficient because it mentions the Government’s corrupt Silk Road Task Force. This is a
red herring. The Attkissons are not alleging that it was the Silk Road Task Force itself that
conducted the illegal surveillance on their computer systems. Instead, the relevant point is that the
existence of the Silk Road Task Force shows that there was an interagency group of agents in
Baltimore under Rosenstein’s office that had access to, and use of, Government IP addresses—
such as those belonging to the postal service—that forensic evidence reveals were used to hack
                                                  20
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 22 of 38



IV.    Because the Attkissons Do Not Rely on Procurer Liability in their Complaint, the
       Government’s Statutory Argument Regarding the ECPA Is Irrelevant.

       The Government devotes a long section of its Memorandum of Law to a discussion of the

ECPA’s statutory language regarding procurer liability. However, the Attkissons do not rely on

procurer liability in their Complaint. Instead, the Attkissons’ Complaint painstakingly details the

voluminous forensic evidence documenting an unauthorized infiltration of their computer systems,

as well as ongoing surveillance of their various electronic devices. This forensic analysis strongly

suggests that the culprit is likely one or more Government officials, and the whistleblower

statement confirms the direct involvement of each of the named Defendants in a clandestine

operation that infiltrated the Attkissons’ computer systems.

       As such, the Attkissons’ Complaint provides sufficient factual allegations to support a

claim for direct liability under the ECPA. Section 2511(1)(a) of the ECPA makes it unlawful to

“intentionally intercept[ ], endeavor[ ] to intercept, or procure[ ] any other person to intercept or

endeavor to intercept, any wire, oral, or electronic communication . . .” 18 U.S.C. § 2511(1)(a).

Further, Section 2520 provides that “any person whose wire, oral, or electronic communication is

intercepted . . . in violation of this chapter may in a civil action recover from the person or entity

which engaged in that violation such relief as may be appropriate.” 18 U.S.C. § 2520.




into the Attkissons’ computers. In addition, because one of the defendants, former Secret Service
agent Sean Bridges, is in prison for his illegal work on the Silk Road Task Force, it is clear that
there was illegal computer work being performed out of the Baltimore office when Rosenstein was
in charge. It is therefore not at all far-fetched to think that there could be another, covert,
interagency group assigned to infiltrate the computers of journalists such as Sharyl Attkisson. This
is precisely what the whistleblower statement confirms.
                                                 21
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 23 of 38



       Based on the factual allegations in the Complaint, the Attkissons plausibly allege that each

of the Defendants were involved in a clandestine operation designed specifically to intercept the

Attkissons’ electronic communications. Such direct efforts to intercept electronic communications

constitute a clear and unambiguous violation of the statute and therefore easily defeat any argument

that the facts as alleged are insufficient to state a claim under the ECPA.

       Again, the Government attempts to muddy the waters by delving into potential statutory

ambiguity surrounding whether the statute provides a private right of action for procurer liability.8

But that discussion is completely irrelevant to the current Complaint. Whereas Holder and

Donahoe were agency heads who may have indirectly requested a surveillance operation to be

initiated, the Defendants named in the current Complaint are the actual individuals who conducted

the clandestine operation to infiltrate the Attkissons’ computers. And it is undisputed that the

ECPA provides both liability and a private right of action against those who directly “endeavor[ ]

to intercept… electronic communication.” 18 U.S.C. § 2511(1)(a).

       The Government’s fall-back argument is that the Attkissons’ Complaint, at least with

regard to Defendants Rosenstein and Henry, amounts to an allegation of procurer liability because

it is possible that they only supervised the clandestine operation and therefore did not directly

endeavor to intercept the Attkissons’ communications. This is a meaningless attempt to split hairs.

       The ECPA nowhere states that its liability applies only to the specific individual who is




8
   The Fourth Circuit’s discussion of the ECPA in Attkisson v. Holder did not definitively resolve
the question of whether § 2520 supports a civil remedy on the basis of procurer liability, 925 F.3d
at 622–23, but in any event the Attkissons are not relying on a theory of procurer liability in this
Complaint, so anything the prior court had to say about procurer liability would be irrelevant.
                                                 22
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 24 of 38



sitting at a computer literally typing in the keystrokes that initiate the infiltration. Indeed, such a

large carve-out of liability would defeat the broad remedial aims of the statute,9 and it would result

in strange anomalies. Consider two people together infiltrating someone’s computer system. One

is sitting at the keyboard typing while the other one is looking over her shoulder reading the

information. On the Government’s interpretation, the victim of the infiltration could only sue the

one at the keyboard, but not the other—equally culpable—person. This makes no sense.

       Fortunately, nothing in the statutory language compels such a result. Section 2511(1)(a)

makes it unlawful to “endeavor[ ] to intercept…electronic communication,” and Section 2520

allows recovery from anyone who “engaged in” a violation of Section 2511(1)(a). But clearly one

can be endeavoring to intercept electronic communications even if one is not the person literally

typing the keystrokes. And if that person is endeavoring to intercept wireless communication, then

that person is just as clearly engaged in a violation of Section 2511(1)(a).

       Accordingly, while the language in Section 2520 may not apply to a high-level official who

merely asks others to initiate an electronic surveillance operation, there is no reason it should not

apply to all those directly involved in running the day-to-day activities of that operation. This is

precisely what the Complaint alleges with regard to each of the Defendants.

V.     The Attkissons’ Claims Are Not Time-Barred.

       It is difficult to overstate just how disturbing and Kafkaesque the Government’s statute of



9
     See, e.g., S. Rep. No. 99-541, at 5 (1986), as reprinted in 1986 U.S.C.C.A.N. 3555, 3559
(stating, “[T]he law must advance with the technology to ensure the continued vitality of the fourth
amendment. Privacy cannot be left to depend solely on physical protection, or it will gradually
erode as technology advances. Congress must act to protect the privacy of our citizens. If we do
not, we will promote the gradual erosion of this precious right.”).
                                                  23
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 25 of 38



limitations argument is. After all, this case strikes at the heart of American democracy. Ms.

Attkisson, a veteran award-winning journalist, alleges that officials hacked into her family’s

computer systems without a warrant after Attkisson produced news stories relying on confidential

informants. Significantly, this is no mere speculative allegation. As discussed above, the

Complaint provides numerous factual allegations, including allegations based on reports of expert

computer forensic analysts and whistleblower statements confirming illegal Government activity.

       However, over six years of litigation, the Government has repeatedly stonewalled. First,

the Government refused even to accept service of process for any unidentified agents, amazingly

using the circular argument that service is not possible until the Attkissons have actually identified

the defendants, which of course they had little way of doing without discovery. Second, the

Government has continually refused to turn over any documents or allow any depositions designed

to help determine the identity of those agents. Third, to the extent that the Attkissons identified

two agency heads who plausibly were involved in ordering the illegal intrusions, the Government

asserted numerous legal impediments. In short, the Government has argued that the federal

officials who were named could not be sued and the officials who were unnamed could not be

served with process, and no discovery was possible with regard to any of them.

       Finally, despite the Government’s repeated stonewalling, the Attkissons have at last been

able to obtain information from a Government whistleblower that for the first time identifies the

names of some of the Government personnel directly involved in the unlawful operation. Yet, in

response the Government attempts to say that this crucial information it spent literally years hiding

from the Attkissons has arrived too late. Such Government obstruction and malfeasance cannot be


                                                 24
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 26 of 38



rewarded. The Government simply cannot be permitted to obfuscate in an effort to run out the

clock on this litigation.

        A.      The Attkissons’ Complaint Is Not Time-Barred Because the Government’s
                Repeated and Unjustified Obfuscations in this Case Require Equitable Tolling
                of the Statute of Limitations.

        As the Government acknowledges, Def. Mot. Dismiss 23, the Attkissons’ Bivens claims

are governed by the Maryland statute of limitations. However, Maryland tolls the statute of

limitations where knowledge of the cause of action has been kept from the plaintiff by the

obfuscatory acts of the defendant. Md. Code Ann., Cts. & Jud. Proc. § 5-203. As to the ECPA

claim, the U.S. Supreme Court has similarly held that “time bars in suits between private parties

are presumptively subject to” tolling on equitable grounds, United States v. Kwai Fun Wong, 135

S. Ct. 1625, 1630 (2015), and that a fraudulent concealment doctrine is to be read into every federal

statute of limitations, Holmberg v. Armbrecht, 327 U.S. 392, 397 (1946).

        Equitable tolling is appropriate when the defendant misleads the plaintiff or creates

excessive hurdles to the plaintiff’s discovery of the full scope of the cause of action. See Irwin v.

Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990) (stating that equitable tolling applies when “the

claimant has actively pursued his judicial remedies by filing a defective pleading during the

statutory period, or where the complainant has been induced or tricked by his adversary's

misconduct ….”). Equitable tolling is necessarily a “fact-specific determination,” but when the

defendant deliberately conceals crucial information, equitable tolling is appropriate. Cabello v.

Fernandez, 402 F.3d 1148, 1154–55 (11th Cir. 2005) (holding that plaintiffs were entitled to

equitable tolling after the defendants’ deliberate concealment of the events surrounding Cabello’s


                                                 25
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 27 of 38



death). Plaintiffs satisfy their burden to show affirmative concealment when they can allege the

defendant employed “some trick or contrivance intended to exclude suspicion and prevent

inquiry.” Edmonson v. Eagle Nat’l Bank, 922 F.3d 535, 553–54 (4th Cir. 2019) (holding that facts

including the creation of sham entities, the use of fake names and addresses, and the intent to

disguise and conceal payments were “adequate factual allegations of acts of concealment” enough

to warrant equitable tolling). When a plaintiff is entitled to equitable tolling, “the clock stops upon

the tolling of the limitations period and begins again when the impediment to bringing suit is

removed.” Cabello, 402 F.3d at 1156.

       If ever there were a case where equitable tolling was appropriate, this is it. The Government

has for years deliberately lied and covered up even the existence of the surveillance operation

against the Attkissons. Moreover, the Government has refused to allow meaningful discovery to

allow the Attkissons to develop the factual material they need or even figure out whom they should

be suing. This despite the fact that such information is uniquely in the hands of the Government

and the Attkissons have little ability to learn further details about clandestine governmental

operations without discovery.

       As a result, it was only in August 2019, when the whistleblower Ryan White came forward,

that the Attkissons could even determine whom they should be suing. Moreover, White’s statement

demonstrates that the Government has been lying for years in denying the existence of this covert

group that was tasked with hacking the computers of U.S. journalists.

       The Government argues that, even if fraudulent concealment occurred, the statute of

limitations should not be tolled because the Attkissons did not pursue their claims with sufficient


                                                  26
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 28 of 38



diligence. This contention is jaw-dropping in its malevolence and absurdity. The Attkissons have

for years tried every avenue possible to gain knowledge from the Government about the

clandestine hacking of their computers, only to be stymied at every turn. Indeed, despite doggedly

trying to break through the Government’s repeated stonewalling, the Attkissons have been

thwarted by the Government’s repeated fraudulent concealments and refusals to provide the

information necessary for the Attkissons to fully bring their claims. It is only now, through the

intervention of a third-party whistleblower, that the Government’s fraudulent concealment has

been exposed. If this Court allows the Government now to claim that the limitations period has

run, it will be inviting the Government to use the same playbook of obfuscation and deceit to run

out the clock on future litigation as well. Especially when the surveillance involves a respected

journalist, such obfuscation strikes at the heart of American democracy and must not be allowed

to carry the day.

       B. Alternatively, Under the Relation-Back Doctrine, this Complaint Is Not Time-
          Barred Because the Government Has Been on Notice Concerning the Attkissons’
          Allegations Since the Beginning of this Litigation.

       The primary purpose of a statute of limitations is to protect defendants from unfair surprise.

Artis v. District of Columbia, 138 S. Ct. 594, 608 (2018). Therefore, even if a new claim is brought

after a limitations period has run, it may be deemed to “relate back” to a timely-filed original

pleading. Indeed, Rule 15(c)(1)(C) of the Federal Rules of Civil Procedure, which governs when

an amended pleading relates back to an original complaint, was specially drafted to address the

problems plaintiffs face in filing suits against the federal government, particularly when, as here,

they lack crucial information, name the wrong defendants as a result, and later are able to gather


                                                27
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 29 of 38



further information in order to correct their claims. See Krupski v. Costa Crociere, 560 U.S. 538,

550 (2010).

        The relation-back doctrine saves amended complaints that “arose out of the conduct,

transaction, or occurrence set out” in a timely original complaint. Fed. R. Civ. P. 15(c)(1)(B). The

idea is that new claims are allowed even after the limitations period has run, so long as the

defendant “received such notice of the action that it will not be prejudiced in defending on the

merits” and the defendant “knew or should have known that the action would have been brought

against it, but for a mistake concerning the proper party’s identity.” Robinson v. Clipse, 602 F.3d

605, 608 (4th Cir. 2010) (citing Fed. R. Civ. P. (15)(c)(1)(C)).

       The primary inquiry in a relation-back case is whether the newly named defendant will

suffer prejudice. Thus, if a party “expected or should have expected, within the limitations period,

that it was meant to be named a party in the first place,” there is no justification for applying the

statute of limitations to block the new claim. Id. at 609 (holding that the defendant was not

prejudiced in defending on the merits because he received notice and, had he been named as a

defendant in the original complaint, he would have been in the same position he is now, with no

arguments or decisions made on the merits yet); see also, e.g., Rumble v. 2nd Ave Value Stores, No.

1:19-cv-1212, 2020 WL 1034359 at *4 (E.D. Va. Mar. 3, 2020) (holding that an amended

complaint related back to the original complaint that named John Doe as the defendant because

the defendant was on notice of the suit within the limitations period).

       These same principles should also apply when a case is dismissed without prejudice, as the

Fourth Circuit did in this case. When a court dismisses a suit without prejudice to refile, the court


                                                 28
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 30 of 38



is saying that given certain amendments there is a viable complaint that can be brought again. See

Semtek Intern. Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505 (2001). Therefore, as with an

amended complaint, the appropriate question is solely whether or not the defendants will suffer

prejudice from the delay.

       In this case it is clear that there is no prejudice to Defendants Rosenstein and Henry. Both

are being represented by the U.S. Attorneys’ Office, which has known about and been involved in

this case from the outset.10 Just as in Robinson, the current complaint is being brought based on

the exact same events as the original complaint; the only difference is that now the Attkissons can

for the first time actually name the John Doe defendants. And, again just as in Robinson, here

Rosenstein and Henry are in the same position now to defend the claims brought against them as

they would have been had they been originally named. 602 F.3d at 608. The statute of limitations’

purpose of protecting defendants from an unfair surprise is not served here.

       VI.     Because the Unlawful Surveillance Operation Giving Rise to the Attkissons’
               Claims Both Originated in Maryland and Was Carried Out in Maryland,
               Venue Is Proper There.

       The Government’s argument that venue is improper in Maryland borders on the frivolous.

As the Government acknowledges, Def. Motion Dismiss 27, the Attkissons’ claims are subject to

the general federal venue statute. Thus, those claims may be filed in any judicial district where a

substantial portion of the actions or omissions giving rise to the claim occurred. 28 U.S.C. §

1391(b)(2). Moreover, to survive a motion to dismiss for improper venue when no evidentiary




10
    In addition, this case has generated considerable media attention, so it is implausible to believe
that Rosenstein and Henry were not personally aware of it.
                                                 29
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 31 of 38



hearing has been held, the plaintiff need only make a prima facie showing of venue. Mitrano v.

Hawes, 377 F.3d 402, 405 (4th Cir. 2004). Finally, it is hornbook law that, when several different

forums are involved in the transactions leading up to the dispute, it is “possible for venue to be

proper in more than one judicial district.” Id. Thus, “the question is not whether a given district is

the best venue, but whether the events or omissions that occurred there are sufficiently substantial.”

Pinnacle Advisory Group, Inc. v. Krone, No. ELH-19-02988, 2020 WL 1285527 at *9 (D. Md.

Mar. 18, 2020) (internal quotations and citation omitted).

       The Attkissons’ Complaint alleges that the entire surveillance operation giving rise to this

cause of action arose from the activities of members of a clandestine multi-agency task force based

in Baltimore. Compl. ¶¶ 12, 28. Thus, Baltimore, Maryland is where Defendants ordered,

authorized, and carried out the infiltration and surveillance operation of the Attkissons’ computer

systems. Compl. ¶¶ 12, 42-43. This work is clearly sufficient to justify venue in Maryland.

       While some of the Attkissons’ injuries may have occurred in Virginia, every other event in

“the entire sequence of events underlying the claims” occurred in Maryland. Mitrano, 377 F.3d at

406. Accordingly, it is truly inexplicable how the Government can argue that venue is improper

here. Indeed, the actions that are alleged to have taken place in Maryland constitute not just a

substantial portion of the events giving rise to the Attkissons’ claim, but almost all of the core

wrongdoing that is alleged. Thus, there can be no doubt that venue is proper under § 1391(b).

       VII.    This Court Has Proper Personal Jurisdiction Over Defendant Henry Because
               His Alleged Illegal Activities Occurred in Maryland and the Attkissons’
               Claims Arise from these Illegal Activities.

       As with the Government’s venue argument, its claim that this Court lacks personal


                                                 30
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 32 of 38



jurisdiction over Defendant Henry is equally frivolous.

        Personal jurisdiction over a nonresident defendant is proper when “(1) an applicable state

long-arm statute confers jurisdiction and (2) the assertion of that jurisdiction is consistent with

constitutional due process.” Id. Federal courts follow Maryland courts’ interpretation of the state

long-arm statute as coterminous with the constitutional inquiry. See ESAB Group, Inc. v. Centricut,

Inc., 126 F.3d 617, 622 (4th Cir. 1997) (citing Fed. R. Civ. Pro. 4(k)(1)); Mackey v. Compass Mktg,

Inc., 391 Md. 117, 141 (2006).11 In determining whether specific jurisdiction exists, Maryland

courts consider the extent to which the defendant has purposefully availed himself of the privilege

of conducting activities in the state; whether the plaintiffs’ claims arise out of those activities; and

whether the exercise of personal jurisdiction would be constitutionally “reasonable.” Id.

        The Complaint alleges that Henry was physically located in Maryland when he worked

with Rosenstein and others and conducted the unlawful surveillance and hacking of the Attkissons’

computer systems. Compl. ¶¶ 17, 28. Such direct, purposeful, and volitional involvement with

domestic surveillance projects based out of Baltimore constitutes sufficient contacts for due

process purposes, and those contacts are directly related to the Attkissons’ causes of action.

        In addition, the Complaint alleges that Henry was a Government agent collaborating with

Defendant Rosenstein, a resident of Maryland, Compl. ¶ 12, and that Rosenstein ordered Henry to



11
    To the extent Maryland courts continue to analyze the state long-arm statute, see Mackey v.
Compass Mktg, Inc., 391 Md. 117, 141 n.6 (2006), Section 6-103(b)(1) confers jurisdiction over a
person who “transacts any business or performs any character of work or service in the state.” Md.
Code Ann. Cts & Jud. Proc. § 6-103(b)(1). The Attkissons’ complaint alleges that Henry was
physically located in Maryland as part of a clandestine inter-agency task force that conducted its
cyber-operations in Baltimore. Compl. at ¶ 28. Thus, the facts alleged are easily sufficient to
establish that Henry performed work in the state.
                                                  31
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 33 of 38



conduct the unlawful surveillance, id. ¶ 28. Such factual allegations are sufficient to establish that

Henry “substantially collaborated with a [Maryland] resident and that joint enterprise constituted

an integral element of the dispute.” Tire Eng’g v. Shandong Linglong Rubber Co., 682 F.3d 292,

302 (4th Cir. 2012). Henry and Rosenstein’s joint enterprise, the surveillance operation of the

Attkissons, is core to the Attkissons’ constitutional and statutory claims. Indeed, the Attkissons’

claims entirely arise out of Henry’s activities in Maryland.

       The Government completely misreads a footnote in the Fourth Circuit’s decision in

Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 398 n.7 (4th Cir. 2003),

and uses it to argue for a radical alteration of well-settled jurisdiction doctrine. According to the

Government, a plaintiff must not only show that the defendant committed volitional acts in the

forum state, but also that those acts caused harm in the forum state. This is emphatically not the

law, and no U.S. Supreme Court or federal appellate court decision has ever held that both the

defendant’s acts and the plaintiff’s harm must be felt in the state in order for personal jurisdiction

to be appropriate. Indeed, the footnote quoted in the Government’s Brief actually addresses a

completely different situation: when a defendant acting out-of-state causes in-state harm. In such

circumstances, plaintiffs can potentially establish jurisdiction by showing that even though the

tortious acts took place out-of-state, the harm was felt in-state. And the Fourth Circuit quotes the

U.S. Supreme Court’s decision in Calder v. Jones, 465 U.S. 783 (1984), establishing this so-called

“effects test.” See Carefirst, 334 F.3d at 397-98.

       But this is not a case where the plaintiff is trying to get jurisdiction over a defendant who

acted out-of-state to cause in-state effects. Instead, it is precisely the opposite scenario. The


                                                 32
         Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 34 of 38



Attkissons allege that Henry acted in Maryland to cause harm in Virginia. Jurisdiction in such a

case does not require the effects test at all. There is simply jurisdiction because the defendant

committed volitional in-state acts that are directly related to the cause of action. Where the harm

is felt is irrelevant.

        Finally, Maryland’s jurisdiction over Henry does not offend principles of “fair play and

substantial justice.” The Complaint alleges that Henry physically worked in Maryland and

deliberately created contacts with Rosenstein and the Baltimore-based task force; in no sense was

his relationship with Maryland “random, fortuitous, or attenuated.” Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 480 (1985). Henry conducted unlawful surveillance from Maryland and

caused foreseeable injuries from within the state, making it reasonable for him to be called to

account there for such injuries. Henry’s physical presence and activities in Maryland, as well as

his close proximity in residence, renders suit in Maryland not unreasonably burdensome. Maryland

litigation will not severely impair Henry’s ability to call witnesses or defend himself, and any

inconveniences Henry might allege surely do not achieve constitutional magnitude.

    VIII. Defendants Rosenstein and Henry Were Properly Served.

        Finally, there is absolutely no basis for dismissing this Complaint based on service-of-

process issues. Here, the Government raises two objections. First, the Government contends that

the Complaint should be dismissed because the Attkissons did not serve the United States in

addition to the individual defendants. Because the Attkissons are suing Rosenstein and Henry in

their individual capacities and neither Rosenstein nor Henry is, to the Attkissons’ knowledge, a

current employee of the U.S. Government, counsel relied on caselaw suggesting that service on


                                                33
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 35 of 38



the United States was unnecessary. See Vaccaro v. Dobre, 81 F.3d 854, 857 (9th Cir. 1996).

       It is true that Federal Rule of Civil Procedure 4 was amended in 2000 to require, pursuant

to Rule 4(i)(3), service on the United States even in such individual capacity suits, but the

Committee notes to the amendment make clear that Rule 4(i)(3) was never intended to be fatal to

a lawsuit. The notes state:

       Paragraph (3) is amended to ensure that failure to serve the United States in an
       action governed by paragraph 2(B) does not defeat an action. This protection is
       adopted because there will be cases in which the plaintiff reasonably fails to
       appreciate the need to serve the United States. There is no requirement, however,
       that the plaintiff show that the failure to serve the United States was reasonable. A
       reasonable time to effect service on the United States must be allowed after the
       failure is pointed out.

Fed. R. Civ. P. 4 Advisory Committee Notes (2000) (emphasis added).

       Here, the Attkissons were unaware of the requirement to serve the United States in a Bivens

action, and the Government’s motion to dismiss is the first time this issue has arisen or been

pointed out to Plaintiffs. Therefore, the Attkissons request a reasonable time to cure under Fed. R.

Civ. P. 4(i)(4), which, as detailed above, was amended in 2000 explicitly to address this situation.

Under this provision, “the court must allow a party a reasonable time to cure its failure to…serve

the United States under Rule 4(i)(3), if the party has served the United States officer or employee”

(emphasis added). Because proper service was completed on the individual officers, this Court is

required under the Rule to allow time to cure. There is certainly no basis for dismissing an entire

Complaint because of such a minor error, and indeed the Rules explicitly state otherwise.

       Second, the Government contends that the personal service on Rosenstein was defective.

Federal Rule of Civil Procedure 4(e)(2)(B) allows for service on an individual by “leaving a copy


                                                34
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 36 of 38



of [the summons and Complaint] at the individual’s dwelling or usual place of abode with someone

of suitable age and discretion who resides there.” On February 7, 2020, Plaintiffs served Defendant

Rosenstein at his home in Bethesda, Maryland, by leaving a copy of the summons and Complaint

with his wife Lisa Barsoomian. See Proof of Service attached hereto as Exhibit 1.              Mrs.

Barsoomian surely qualifies as someone of suitable age and discretion, given that she herself is an

experienced licensed attorney. As indicated in the narrative of the proof of service, see Exhibit 2,

the process server followed Mrs. Barsoomian’s verbal directions and left the summons and

Complaint in the mailbox next to the door, see Exhibit 3. Out of an abundance of caution, the

process server returned a few minutes later, and the papers had been removed from the mailbox.

       Service in this manner not only satisfies Fed. R. Civ. P. Rule 4(e)(2)(B), but also is

sufficient under Fed. R. Civ. P. 4(e)(1) because it follows service of process rules under the

Maryland Rules of Civil Procedure.12 Thus, the Complaint was appropriately served on both

Rosenstein and Henry.13 Accordingly, Defendants’ motion to dismiss under Rule 12(b)(5) should

be denied, and Plaintiffs should be given reasonable time to serve the United States.



                                         CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss should be denied.




12
    See MD. Rule 2-121, service is proper if, “the person to be served is an individual, by leaving
a copy of the summons, complaint, and all other papers filed with it at the individual's dwelling
house or usual place of abode with a resident of suitable age and discretion.”
13
     The Government does not allege any failure to serve Henry. As to Rosenstein, to the extent
that the Government’s argument relies on the attached proof of service not being filed, Fed. R.
Civ. P. 4(l)(3) states, “Failure to prove service does not affect the validity of service.”
                                                35
        Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 37 of 38




Respectfully submitted this 3rd day of August, 2010.

                                      SHARYL THOMPSON ATTKISSON
                                      JAMES HOWARD ATTKISSON
                                      SARAH JUDITH STARR ATTKISSON

                                      /s/ C. TAB TURNER

                                      Tab Turner, Esq. (Pro Hac Vice)
                                      TURNER & ASSOCIATES, P.A.
                                      4705 Somers Avenue, Suite 100
                                      North Little Rock, Arkansas 72116
                                      501-791-2277 – Office
                                      501-791-1251 – Facsimile
                                      Tab@tturner.com

                                      Paul Schiff Berman (Pro Hac Vice)
                                      Attorney at Law
                                      9 Hesketh St.
                                      Chevy Chase, MD. 20815
                                      202-569-6837 - Phone pberman@law.gwu.edu

                                      COUNSEL FOR PLAINTIFFS


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will transmit a true and correct copy of the same to the
following:

JOSEPH H. HUNT
Assistant Attorney General, Civil Division

C. SALVATORE D’ALESSIO, JR.
Acting Director, Torts Branch

ANDREA W. MCCARTHY
Senior Trial Counsel, Torts Branch

JAMES R. WHITMAN (D.C. Bar No. 987694)

                                                36
       Case 1:20-cv-00068-RDB Document 24 Filed 08/04/20 Page 38 of 38



Senior Trial Attorney
United States Department of Justice
Torts Branch, Civil Division
P.O. Box 7146
Ben Franklin Station
Washington, D.C. 20044-7146
Tel: (202) 616-4169
Fax: (202) 616-4314
E-mail: james.whitman@usdoj.gov

Attorneys for Rod Rosenstein and Shawn Henry


                                                /s/ C. TAB TURNER
                                                Tab Turner




                                           37
